UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2169



JERRY SANDERS FONTAINE,

                                               Plaintiff - Appellant,

          versus

DANVILLE POLICY AND MANAGEMENT BOARD MEMBERS
AND EXECUTIVE STAFF; LARRY HILL, Reverend;
GEORGE SUPENSKY; DEBBIE STRANGE,

                                              Defendants - Appellees,

          and

GWENDOLYN EDWARDS; WILLIAM THOMAS, Reverend;
GERALD TODT,

                                                           Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Danville. Jackson L. Kiser, Senior District
Judge. (CA-94-49-D)

Submitted:   August 5, 1997                 Decided:   October 9, 1997


Before HAMILTON and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Jerry Sanders Fontaine, Appellant Pro Se. William Fain Rutherford,
Jr., Todd Albin Leeson, FLIPPIN, DENSMORE, MORSE, RUTHERFORD &
JESSEE, Roanoke, Virginia, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jerry S. Fontaine appeals from the district court's order de-

ciding his myriad employment discrimination claims in favor of the

Appellees. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.* Fontaine v. Danville Policy and
Management Bd. Members and Executive Staff, No. CA-94-49-D (W.D.

Va. Oct. 27, 1994; Mar. 28, 1995; July 24, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




    *
      We deny Fontaine's motion for production of transcripts at
government expense as well his motion to file an amended com-
plaint. We likewise deny Appellees' motion for sanctions under Fed.
R. App. P. 38.

                                  3